400 So. 2d 968 (1981)
THE FLORIDA BAR, Complainant,
v.
Ronald S. GUNTHER, Respondent.
Nos. 59078, 59592.
Supreme Court of Florida.
July 2, 1981.
Stanley A. Spring, Staff Counsel, Tallahassee, David G. McGunegle, Branch Staff Counsel and John B. Root, Jr., Bar Counsel, Orlando, and C. Brent McCaghren, Chairman, Ninth Judicial Circuit Grievance Committee "B", Winter Park, for complainant.
No appearance for respondent.
PER CURIAM.
In these combined cases, The Florida Bar has charged respondent Ronald S. Gunther with a total of twenty-six counts of neglecting legal matters entrusted to him. In each of these counts, the referee found that respondent agreed to represent and collected *969 legal fees from various clients on various legal matters, but that respondent thereafter failed to take any action on the clients' behalf. It is clear from the report that the clients repeatedly attempted to contact respondent after their initial consultation and payment of fee but to no avail. No money was ever refunded.
Collectively, the referee recommended that respondent be found guilty of violating Florida Bar Code of Professional Responsibility Disciplinary Rules 1-102(A)(4), -102(A)(6), 5-105(A), -105(B), 6-101(A)(3), 7-101(A)(2), -101(A)(3), and 9-102(B)(4). The referee further recommended that respondent be disbarred for his actions.
Respondent made no appearance before the referee and has not sought review in this Court. Accordingly, the referee's findings and recommendations are approved. Respondent, Ronald S. Gunther, is hereby disbarred, effective immediately. Execution shall issue against respondent for the cost of these proceedings in the amount of $1,005.36.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, ENGLAND, ALDERMAN and McDONALD, JJ., concur.